DISMISS; and Opinion Filed April 3, 2013.




                                         S  In The
                                      Court of Appeals
                               Fifth District of Texas at Dallas

                                      No. 05-13-00417-CV

                           IN RE LESTER JON RUSTON, Relator

                      On Appeal from the 194th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F04-21379-M

                               MEMORANDUM OPINION
                         Before Justices O'Neill, Lang-Miers, and Evans
                                 Opinion by Justice Lang-Miers


        Before the Court is relator’s petition for writ of prohibition seeking to prevent the state

from commencing or continuing any prosecution against him. The facts and issues are well

known to the parties, so we need not recount them herein. This Court does not have jurisdiction

to enter a writ of prohibition to prevent criminal prosecution. TEX. CODE CRIM. PROC. ANN. art.

4.04 (West 2005); Allen v. Guarino, 635 S.W.2d 129, 129 (Tex. App.—Houston [1st Dist.] 1981,

orig. proceeding). Accordingly, we DISMISS relator’s petition for a writ of mandamus for want

of jurisdiction.




                                                   /Elizabeth Lang-Miers/
                                                   ELIZABETH LANG-MIERS
                                                   JUSTICE

130417F.P05